~     ~

    AO 245B (Rev. 02/08/2019) Judgrhent in a Criminal Petty Case (Modified)                                                                        Page 1 of 1   r;
                                        UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                         United States ofAmerica                                           JUDGMENT IN A CRIMINAL CASE
                                          v.                                               (For Offenses Committed On or After November I, 1987)


                       Luis Gustavo Perez-Velasco                                          CaseNumber: 3:19-mj-21628

                                                                                           Erik Richard Bruner
                                                                                           Defendant's Attorney


    REGISTRATION NO. 84656298
    THE DEFENDANT:
     12'.1 pleaded guilty to count( s) 1 of Complaint
                                               ~~~~~~~~~~~~~~~~~~~~~~~~~~-



     0 was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                    Nature of Offense                                                                      Count Number(s)
    8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                             1

     D The defendant has been found not guilty on count(s)                        ~~~~~~~~~~~~~~~~~~~




     D Count(s)                                                                             dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                   )6. TIME SERVED                                     D                                           days

      12'.1 Assessment: $10 WAIVED                     12'.1 Fine: WAIVED
      12'.1 Court recommends USMS, ICE or DHS or other arresting agency return an property and all documents in
     ~defendant's possession at the time of arrest upon their deportatio1f,bf'11flov"h C ·                                   -Vel 11 ::;< o
      ycf:PWf J:n,~nds defendant be deported/removed with relative,                                 1    1
                                                                                                             •O q l\
                                                                                                                        10
                                                                                                                                         charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fuUy paid. If ordered to pay restitution, the defendant shall notify the coiirt and
    United States Attorney of any material change in the defendant's economic circumstances.

                                          _ _ _ _ ------~ Tuesday, April 16, 2019
                                                        fl LEI)                    I '~nffmp"ifinnp
                                                                                       0


    Received          /7(~ I
                   DUSM
                                                         APRJ 6 2019
                                                                                       H"1rtiOBERT N. BLOCK
                                              CLERK, U.S. DISTRICT COURT               UNITED STATES MAGISTRATE JUDGE
                                            SOUTHERN DISTRICT OF CALIFORNIA
                                            BY                                DEPUTY

    Clerk's Office Copy                                                                                                                   3:19-mj-21628
